Citation Nr: 1726883	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-05 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 2000 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This matter was previously remanded by the Board in May 2013 and July 2016.


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's psychiatric disorder is not etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Veteran contends that his current preexisting psychiatric disorder was aggravated by his active duty service.  

With regard to the current disability requirement, the Veteran has been diagnosed with multiple psychiatric disorders, including major depressive disorder with polysubstance abuse (November 2000); impressions of bipolar disorder, depression, posttraumatic stress disorder, and attention deficit disorder (March 2007); anxiety (November 2007); and anxiety not otherwise specified (September 2013).  As such, the Board finds that the Veteran has a current diagnosis of a psychiatric disorder.

With regard to the in-service incurrence or aggravation requirement, Veterans are considered sound upon entry into service unless a disability is noted upon entry in the medical exam provided.  The Board acknowledges that, in this case, there was no notation of a preexisting psychiatric disorder upon entry.  To rebut the presumption of sound condition under 38 C.F.R. § 1111, VA must show by clear and unmistakable evidence not only that the disease or injury existed prior to service, but also that the disease or injury was not aggravated by service.  

In a November 2000 mental health assessment with a Navy doctor, the Veteran stated that he had been depressed since the first grade.  That doctor diagnosed him with major depressive disorder with polysubstance abuse, as noted above.  Further, in a September 2013 VA examination, the Veteran reported having psychological difficulties as a child and teen and receiving intensive psychological treatment, including prescribed medications, hospitalization, and residential substance abuse treatment.  

Additionally, the Board notes that the Veteran attempted suicide in November 2000 while on active duty service.  The record indicates that, while the Veteran's suicidal ideation preexisted service, this was the first time that he actually attempted suicide.  While records note that the Veteran claims and an in-service examiner concludes that the Veteran had psychological problems as a child, there was no "notation" on his service entrance examination.  Therefore the Veteran is presumed sound.  The presumption of soundness may be rebutted, as noted above.  In this instance, there is no clear and unmistakeable evidence that the Veteran had a pre-existing psychiatric disorder, as such, even though the evidence is not clear and unmistakable that the Veteran's psychiatric condition was not aggravated by service, the record indicates that the Veteran attempted to commit suicide during service, the presumption of soundness is not rebutted. As such, the second element for service connection, the in-service element is established.  

Having determined that the first and second elements of service connection are met, it is now necessary to address the third element, the nexus element.  The preponderance of the evidence clearly shows that the Veteran's currently diagnosed psychiatric disorder is not etiologically related to service.  Specifically, in the September 2013 VA examination, the Veteran reported anxiety symptoms that primarily related to his incarceration, such as anxiety about being a victim of violence.  He did not report any other mental health issues at the time of that examination.  A March 2017 VA examination concluded that it is less likely as not that the Veteran's anxiety disorder diagnosed in September 2013 was present in service, because, as noted above, the Veteran's current psychiatric disorder relates primarily to his current incarceration.  The Board finds these two medical opinions to be highly probative on the issue of a nexus between the Veteran's current psychiatric disorder and his active duty service.

The Board has considered the Veteran's contentions regarding the nexus between his psychiatric disorder that preexisted service and his currently diagnosed psychiatric disorder.  The Veteran is competent to report the occurrence of lay-observable events in the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for establishing a nexus.  The evidence does not show a continuity of symptomology between the Veteran's preexisting psychiatric disorder and his current diagnosis.

As the preponderance of the evidence indicates that the Veteran does not have a psychiatric disorder that is etiologically related to his active duty service, the claim for service connection must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


